Citation Nr: 0310205	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  97-23 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a chronic bowel 
disease. 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1950 to July 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The Board previously issued a decision on the appeal, denying 
service connection for a chronic bowel disease, in November 
1999.  The veteran appealed that decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In a June 2001 
Order, the Court vacated the Board decision and remanded the 
matter to the Board for readjudication considering the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).  By letter 
dated in May 2002, the Board advised the veteran that he had 
additional time in which to provide supplemental evidence or 
argument to the Board.  His July 2002 response has been 
associated with the claims folder. 

In the June 2001 Order, the Court noted that the veteran 
argued that the Board had failed to afford him the 
appropriate 30-day notice to report for his scheduled Board 
videoconference hearing.  See 38 C.F.R. § 19.76 (2002).  The 
Court initially noted that the veteran did not appear to be 
entitled to such notice because the hearing was scheduled in 
response to his canceling and requesting rescheduling of two 
previous hearings. Id.  However, the Court declined to 
address the matter, observing that the veteran had not yet 
raised the argument to the Board.  It also stated that the 
veteran would have the opportunity to request a hearing when 
the Board sent him a post-remand letter.  The Board's May 
2002 letter to the veteran indeed advised him that he had 90 
days in which to submit additional evidence or argument to 
the Board.  See 38 C.F.R. § 20.1304.  Neither the veteran's 
July 2002 response, nor any subsequent communication from 
him, included a request a hearing before the Board or 
proffered any further argument as to his entitlement to a 
rescheduled Board videoconference hearing based on alleged 
previous inadequate notice to report.  Accordingly, the Board 
finds no basis for rescheduling the previous Board 
videoconference hearing and no new hearing request.      


REMAND

Pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board undertook development on the issue of an 
increased rating for the veteran's service-connected back 
disability listed above.  Specifically, VA medical treatment 
records were secured.  However, following completion of 
development but before the case came before the Board for 
final appellate review, the U.S. Court of Appeals for the 
Federal Circuit (Court of Appeals) issued its decision in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  In that 
decision, the Court of Appeals invalidated 38 C.F.R. § 
19.9(a)(2) insofar as it allowed the Board to obtain evidence 
and decide an appeal considering that evidence when it was 
not considered by the Agency of Original Jurisdiction (AOJ) 
and when no waiver of AOJ consideration was obtained.  See 38 
C.F.R. 
§ 20.1304 (2002).  Because of this action by the Court of 
Appeals, the Board has no jurisdiction to adjudicate this 
appeal prior to consideration of the new evidence by the RO.  
A remand is required in order to accomplish RO consideration.

The Board observes, and the Court notes in its June 2001 
Order, that the VCAA, among other things, eliminated the 
requirement for a well-grounded claim.  38 U.S.C.A. § 5107 
(West 2002).  Both the Board's November 1999 decision and the 
RO's underlying March 1997 rating decision denied the 
veteran's claim as not well grounded.  On remand, the RO 
should readjudicate the veteran's claim under the provisions 
of the VCAA.  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the veteran's 
claim for service connection for a 
chronic bowel disease, considering the 
provisions of the VCAA and all relevant 
evidence obtained throughout the course 
of the appeal.  If the disposition of the 
appeal remains unfavorable to the 
veteran, the RO should furnish him a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's appeal.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified otherwise. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


